DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed June 14, 2022, for the 16/984,836 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claim 12 and 17 are noted.
Claims 1-19 are pending and have been fully considered.
New grounds of rejection necessitated by applicant’s amendment follow.

Response to Amendment
Claim Interpretation
Applicant is reminded “[i]f the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction” [Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999)]. See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997), which states "where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation."  In the instant case, the recitation of a methanation reaction catalyst or a dry reforming reaction catalyst in the preamble is merely a statement of the purpose or intended use for the invention, which invention is fully and intrinsically set forth in the body of the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nichio et al in Catalysis Today (2000, vol 62, pp 231-240) as evidenced by Coperet et al in Chemical Reviews (2016, vol 116, no 2, pp 323-421) and Zienkiewicz-Machnik et al in Catalysis Today (2018, vol 308, pp 38-44).
Nichio et al discloses “[t]he supported Ni catalysts with a content of 2% (w/w) Ni were prepared by impregnation of Ni–acetyl-acetonate as precursor compound in a benzenic solution at 60◦C. The support employed was -Al2O3 prepared in the laboratory…The support was calcined in air at 600◦C before use. After the impregnation step, the solids were dried at 120◦C for 2 h and then calcined in flowing air at 750◦C for 4 h. Tin modified systems were prepared by reaction between Ni catalysts (pre-reduced during 2 h in flowing H2 at 700◦C) and a solution of SnBu4 in n-heptane at 90◦C under flowing H2. The solids obtained after this procedure could still have some butyl groups grafted to the surface. Then, they were washed several times with n-heptane at room temperature and dried in flowing Ar at 100◦C for 2 h. The bimetallic catalysts (SnNi) were finally obtained by activation in flowing H2 at 500◦C. The contents of tin were in the range 0–0.1, expressed as Sn/Nibulk atomic ratio” [see first two paragraphs under the heading “2. Experimental” on page 232].  Note, while Nichio et al does not disclose specifically that the Ni or Sn is grafted onto the alumina support, note that the method of depositing Sn is referred to as “a controlled technique (surface organometallic chemistry on metals, SOMC/M” [abstract], wherein SOMC is the method used in the instant application for grafting [see paragraph 0023 of the instant specification: “the grafting technique uses surface organometallic chemistry ("SOMC") metalation”].  Additionally, the method of depositing Ni on the alumina support is similar to the method of deposition the Sn; i.e., an organometallic compound in an organic solvent at low temperature (nickel acetylacetonate in a benzic solution at 60o C in the first instance; tetrabutyl tin in n-heptane at 90o C in the second instance).  Therefore, absent evidence to the contrary, it is expected that both Ni and Sn are grafted onto the alumina support.  Moreover, it is well known in the art that metal acetylacetonates including nickel (II) acetylacetonates may be grafted onto supports as evidenced by Coperet et al [see Table 2m] and Zienkiewicz-Machnik et al [abstract: “The parent catalyst composed solely of nickel nanoparticles grafted on the polymeric resin…;” Section 2.2.1: “Nickel catalyst (NiTSNH2) was obtained at room temperature conditions, during one-pot, two-step synthesis. In the first step, Ni nanoparticles (Ni NPs) were collected by chemical reduction of Ni(II) acetylacetonate (0.001 mol)…;” see also page 40, paragraph 2: “XPS was carried out to determine the oxidation state of the grafted Ni NP”].  With respect to the limitation that “organonickel…compris[es] 10-90% surface coverage of the metal oxide support,” since “[g]rafting results in surface cover of 10-90%” [paragraph 0023 of the instant specification] and the catalyst of Nichio et al obviously comprises grafted nickel, it is expected that said nickel comprises 10-90% surface coverage.  Alternatively, given the wide range of surface coverage recited in claims 12 and 17 (a range covering all but less than 10% and greater than 90%), a surface coverage within the recited range would have been obvious to one of ordinary skill in the art because a surface coverage within the recited range would have been much more probable than not.  “The ultimate determination of patentability is based on the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence”.[In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992)]. “The legal standard of ‘a preponderance of evidence’ requires the evidence to be more convincing than the evidence which is offered in opposition to it. With regard to rejections under 35 U.S.C. 103, the examiner must provide evidence which as a whole shows that the legal determination sought to be proved (i.e., the reference teachings establish a prima facie case of obviousness) is more probable than not” [MPEP 2142].
Claim(s) 12, 14-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez de Aqudelo et al (US 4,937,218) as evidenced by Coperet et al in Chemical Reviews (2016, vol 116, no 2, pp 323-421) and Zienkiewicz-Machnik et al in Catalysis Today (2018, vol 308, pp 38-44).
Ramirez de Aqudelo et al discloses “[a] useful catalyst in accordance with the present invention is preferably formed from an active phase source comprising one or more decomposable organometallic salts or compounds containing the active metal component or mixture of metals selected from the group consisting of Group VB, Group VIB, Group VIIB, Group VIIIB, Group IA, and Group IIA of the Periodic Table of Elements. The organometallic salt or compound may be in the form of an acetylacetonate, a hexacarbonile, a phenolate, a naphthenate or a carboxylate… The refractory carrier material may be selected from the group consisting of SiO2, Al2O3, TiO2, zeolites, clays, SiO2-Al2O3, TiO2-Al2O3, TiO2-SiO2 and mixtures thereof…The catalyst precursor constituents fed into the reaction zone consist of an active phase source and a refractory carrier support. The active phase source preferably comprises one or more decomposable organometallic salts or compounds…Useful metals include chromium, manganese, iron, cobalt, nickel, zinc and molybdenum. The organometallic salt may take the form of an acetylacetonate, a hexacarbonyle, a phenolate, a naphthenate, a carboxylate or the like” [column 3, lines 57-66 & column 4, lines 32-45].  As previously noted, it is well known in the art that metal acetylacetonates including nickel (II) acetylacetonates may be grafted onto supports as evidenced by Coperet et al [see Table 2m] and Zienkiewicz-Machnik et al.  Reference is made to the preceding discussion concerning such.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 1-11 are allowed.
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 1-11, see discussion in the non-final Office action dated February 14, 2022.  With respect to claims 13 and 16, none of the aforementioned references disclose the limitations contained therein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772    
June 22, 2022